ALLOWANCE
The following is an allowance in response to communication received 11 July 2022. Claims 1 – 7 and 10 – 18 are now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
The claimed invention is directed to alerting a user whether they are in the correct location within a venue (a meeting space equipped with presence sensors like Wi-Fi occupancy sensor, a camera, a Bluetooth beacon sensor, a GPS device, a door sensor, or any combination thereof). When said user enters the location, user identifying data in the form of signals are transmitted to a remote server (data is transmitted to the server). After receiving the signal, server identifies the user and communicates with a reservation scheduling system to confirm whether the identified user has the reservation for the location at the current time. Based upon the results of the confirmation of the user’s reservation, said server provides a sensory signal (e.g. green light indicating that the user is at the correct location, or red light indicating that the user is not at the correct location).

Prior art or record does not teach presence sensors transmitting user identifying information to a server, server identifying the user who is at the location, and communicates with a reservation system to confirm whether the identified user has a reservation for the location at the current time. 


Prior art Smith et al. WIPO Publication 2020/040241 A1 teaches system and method for providing booking control system for booking a resource, wherein the booking control system may be configured to store a booking associated with the user, and to determine a status of the user is checked-in for the booking based on the location information being indicative that the user is at a first position relative to the object (vehicle). The user may carry the portable device (e.g., a smartphone). The system may facilitate locating the portable device with respect to the object 10 (e.g., a vehicle) in real-time with sufficient precision to determine whether the user is located at a position at which access to the object or permission for an object command should be granted.
Prior art Smith does not teach teaches presence sensors transmitting user identifying information to a server, server identifying the user who is at the location, and communicates with a reservation system to confirm whether the identified user has a reservation for the location at the current time.

Prior art Koga et al. US Publication 2018/0039918 teaches system and method for
receiving boarding/alighting information consisting of the date and time of the boarding/alighting, the stopping points of the vehicle, the name of the boarding passenger and the name of the alighting passenger transmitted from the said information terminal apparatus mounted on a vehicle of which the operation schedule and stopping points can be flexibly changed according to a reservation made by a user, determining whether or not the said name of the boarding passenger included in the said boarding/alighting information and the said name of the boarding passenger stored in an operation schedule storage means that is associated with the said date and time of the boarding/alighting and the said stopping point of the vehicle included in the said boarding/alighting information match, and in the case where the names of the passenger do not match, generating notification information including a fact that the passenger did not board the vehicle according to the reservation, the reservation information and the boarding/alighting information addressed to a notifying destination, and transmits the generated notification information. 
Prior art Koga et al. does not teach teaches presence sensors transmitting user identifying information to a server, server identifying the user who is at the location, and communicates with a reservation system to confirm whether the identified user has a reservation for the location at the current time.

Prior art Ludwig et al. US Publication 2019/0370700 teaches system and method for that a recognizable signal in the form of a green or red light that may be seen across an office space to indicate the immediate availability of the space. The room scheduling device further provides a screen with the detailed room schedule for the day. This allows a user to identify whether the room is available and, if so, for what duration of time. This solution is effective and provides the users the information needed at various distances.
Prior art Ludwig et al. does not teach teaches presence sensors transmitting user identifying information to a server, server identifying the user who is at the location, and communicates with a reservation system to confirm whether the identified user has a reservation for the location at the current time.


Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 18, 2022